Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the continuation application claims filed / dated July 28, 2021.  Claims 1-20 are presented for examination.

Allowable Subject Matter

The numbering of original claims 1-20 is renumbered. Claim(s) 6-7, 13-14 and 20 have been canceled, and NEW claims 21-25 have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Matthew Sanders, Reg. No. 77,972) on 6/16/2022.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows:
1.	(Currently Amended) A non-transitory computer-readable medium embodying a program executed by a computing device for facilitating enrollment of a client device as a managed device, wherein the program, when executed, causes the computing device to at least:
configure an enrollment of the client device with a management service;
receive an enrollment request from the client device;
identify an enrollment parameter based at least in part on the enrollment request; 
generate an enrollment identifier in a device record corresponding to the client device;
link the enrollment identifier to the enrollment of the client device; 
obtain a device identifier associated with a managed workspace 
link the device identifier associated with the managed workspace with the enrollment identifier in the device record; and
deploy at least one of an application, a configuration profile, and a policy to the client device based at least in part on the enrollment parameter.

2.	(Original) The non-transitory computer-readable medium of claim 1, wherein causing the computing device to configure the enrollment of the client device with the management service further causes the computing device to at least receive device information associated with the client device.

Please AMEND claim 3 as follows:
3.	(Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the enrollment request comprises a unique identifier associated with [[a]] the managed workspace of the client device.

Please AMEND claim 4 as follows:
4.	(Currently Amended) The non-transitory computer-readable medium of claim 1, wherein causing the computing device to obtain the device identifier associated with the managed workspace of client device further causes the computing device to at least:
extract [[a]] the device identifier associated with the client device from the enrollment request


	5.	(Original) The non-transitory computer-readable medium of claim 1, wherein the configuration profile comprises a command to enroll the client device with the management service.

Please AMEND claim 6 as follows:
6.	(Cancelled) 

Please AMEND claim 7 as follows:
7.	(Cancelled) 

Please AMEND claim 8 as follows:
	8.	(Currently Amended) A method for facilitating enrollment of a client device as a managed device, comprising:
	configuring an enrollment of the client device with a management service;
	receiving an enrollment request from the client device;
	identifying an enrollment parameter based at least in part on the enrollment request; 
generating an enrollment identifier in a device record corresponding to the client device; and
linking the enrollment identifier to the enrollment of the client device; 
	obtaining a device identifier associated with a managed workspace 
		linking the device identifier associated with the managed workspace with the enrollment identifier in the device record; and
	deploying at least one of an application, a configuration profile, and a policy to the client device based at least in part on the enrollment parameter.

9.	(Original) The method of claim 8, wherein configuring the enrollment of the client device with the management service further comprises receiving device information associated with the client device.

Please AMEND claim 10 as follows:
10.	(Currently Amended) The method of claim 8, wherein the enrollment request comprises a unique identifier associated with [[a]] the managed workspace of the client device.

Please AMEND claim 11 as follows:
11.	(Cancelled) 



12.	(Original) The method of claim 8, wherein the configuration profile comprises a command to enroll the client device with the management service.


Please AMEND claim 13 as follows:
13.	(Cancelled). 

Please AMEND claim 14 as follows:
14.	(Cancelled). 

Please AMEND claim 15 as follows:
15.	(Currently Amended) A system for providing facilitating of a client device as a managed device, comprising:
at least one computing device; and
machine-readable instructions executable by the at least one computing device, wherein the machine-readable instructions, when executed, cause the at least one computing device to at least:
configure an enrollment of the client device with a management service;
receive an enrollment request from the client device;
identify an enrollment parameter based at least in part on the enrollment request; 
generate an enrollment identifier in a device record corresponding to the client device; 
link the enrollment identifier to the enrollment of the client device;
obtain a device identifier associated with a managed workspace 
link the device identifier associated with the managed workspace with the enrollment identifier in the device record; and
deploy at least one of an application, a configuration profile, and a policy to the client device based at least in part on the enrollment parameter.

16.	(Original) The system of claim 15, wherein the machine-readable instructions that cause the at least one computing device to at least configure the enrollment of the client device with the management service, when executed, further cause the at least one computing device to at least receive device information associated with the client device.

Please AMEND claim 17 as follows:
17.	(Currently Amended) The system of claim 15, wherein the enrollment request comprises a unique identifier associated with [[a]] the managed workspace of the client device.

Please AMEND claim 18 as follows:
18.	(Currently Amended) The system of claim 15, wherein the machine-readable instructions that cause the at least one computing device to at least obtain the device identifier associated with the managed workspace of the client device, when executed, further cause the at least one computing device to at least:
extract [[a]] the device identifier associated with the client device from the enrollment request


19.	(Original) The system of claim 15, wherein the configuration profile comprises a command to enroll the client device with the management service.

Please AMEND claim 20 as follows:
20.	(Cancelled). 

Please ADD New Claim 21 as follows:
21.	(New) The non-transitory computer-readable medium of claim 1, wherein the program, when executed, further causes the computing device to at least cause the managed workspace to be created on the client device.

Please ADD New Claim 22 as follows:
22.	(New) The non-transitory computer-readable medium of claim 1, wherein the managed workspace is associated with the enrollment.

Please ADD New Claim 23 as follows:
23.	(New) The method of claim 8, further comprising causing the managed workspace to be created on the client device.

Please ADD New Claim 24 as follows:
24.	(New) The method of claim 8, wherein the managed workspace is associated with the enrollment.

Please ADD New Claim 25 as follows:
25.	(New) The system of claim 15, wherein the machine-readable instructions, when executed, further cause the at least one computing device to at least cause the managed workspace to be created on the client device, the managed workspace being associated with the enrollment.

The Office also notes that the instant application is also considered allowable for generally the same reasons and rationale as those given to its counterpart / related application(s) 15/892,415 (now Patent 10,659,294) and 16/850,648 (now Patent 11,108,628).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451